        Case 1:18-cv-00169-CRK Document 113          Filed 01/13/20   Page 1 of 31



                                     Slip Op. 20-2

               UNITED STATES COURT OF INTERNATIONAL TRADE


  HUSTEEL CO., LTD. ET AL.,

              Plaintiff and Consolidated
              Plaintiffs,

  v.

  UNITED STATES,                                     Before: Claire R. Kelly, Judge

              Defendant,                             Consol. Court No. 18-00169
                                                     PUBLIC VERSION
  and

  CALIFORNIA STEEL INDUSTRIES ET AL.,

              Defendant-Intervenors and
              Consolidated Defendant-
              Intervenors.


                                OPINION AND ORDER

[Remanding the U.S. Department of Commerce’s final determination in the first
administrative review of the antidumping duty order covering welded line pipe from the
Republic of Korea.]

                                                                 Dated: January 3, 2020

R. Will Planert and Donald B. Cameron, Morris, Manning & Martin LLP, of Washington,
DC, argued for plaintiff Husteel Co., Ltd. With them on the briefs were Julie C. Mendoza,
Brady W. Mills, Mary S. Hodgins, Eugene Degnan, Sabahat Chaudhary, and Ragan W.
Updegraff.

Henry D. Almond and Kang W. Lee, Arnold & Porter Kaye Scholer LLP, of Washington,
DC, argued for consolidated plaintiffs Hyundai Steel Company and NEXTEEL Co., Ltd.
With them on the briefs were J. David Park and Daniel R. Wilson.

Jeffrey M. Winton, Law Office of Jeffrey M. Winton PLLC, of Washington, DC, argued for
consolidated plaintiff SeAH Steel Corporation. With him on the brief was Amrietha Nellan.
      Case 1:18-cv-00169-CRK Document 113           Filed 01/13/20   Page 2 of 31



Consol. Court No. 18-00169                                                      Page 2
PUBLIC VERSION

Joshua E. Kurland, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, argued for defendant. With him on the briefs
were Joseph H. Hunt, Assistant Attorney General, Jeanne E. Davidson, Director, and L.
Misha Preheim, Assistant Director. Of Counsel was Reza Karamloo, Senior Attorney,
Office of the Chief Counsel for Trade Enforcement and Compliance, U.S. Department of
Commerce, of Washington, DC.

Elizabeth J. Drake, Schagrin Associates, of Washington, DC, argued for defendant-
intervenors California Steel Industries, TMK IPSCO, and Welspun Tubular LLC USA. With
her on the brief was Roger B. Schagrin, Christopher T. Cloutier, and Luke A. Meisner.

Frank J. Schweitzer, White & Case LLP, of Washington, DC, argued for defendant-
intervenor Maverick Tube Corporation. With him on the brief was Gregory J. Spak,
Kristina Zissis, and Matthew W. Solomon.

      Kelly, Judge: This consolidated action is before the court on motions for judgment

on the agency record filed respectively by SeAH Steel Corporation (“SeAH”), Hyundai

Steel Company (“Hyundai”), NEXTEEL Co., Ltd. (“NEXTEEL”), and Husteel Co., Ltd.

(“Husteel”). See Pl. [SeAH]’s Mot. J. Agency R., Feb. 1, 2019, ECF No. 37; Consol. Pl.

[Hyundai]’s 56.2 Mot. J. Agency R., Feb. 1, 2019, ECF No. 39; Consol. Pl. [NEXTEEL]’s

56.2 Mot. J. Agency R., Feb. 1, 2019, ECF No. 41; Pl. [Husteel]’s Mot. J. Agency R., Feb.

1, 2019, ECF No. 42. These parties challenge various aspects of the final results of the

U.S. Department of Commerce’s (“Department” or “Commerce”) first administrative

review of the antidumping duty (“ADD”) order covering welded line pipe from the Republic

of Korea (“Korea”). See [SeAH]’s Br. Supp. 56.2 Mot. J. Agency R. Confidential Version,

Feb. 1, 2019, ECF No. 37-1 (“SeAH’s Br.”); Consol. Pl. [Hyundai]’s Memo. Supp. 56.2

Mot. J. Agency R. Confidential Version, February 1, 2019, ECF No. 39-1 (“Hyundai’s Br.”);

Consol. Pl. [NEXTEEL]’s Memo. Supp. 56.2 Mot. J. Agency R., Feb. 1, 2019, ECF No.

41-1 (“NEXTEEL’s Br.”); Pl. [Husteel]’s Br. Supp. Mot. J. Agency R., Feb. 1, 2019, ECF
      Case 1:18-cv-00169-CRK Document 113           Filed 01/13/20   Page 3 of 31



Consol. Court No. 18-00169                                                      Page 3
PUBLIC VERSION

No. 42-1 (“Husteel’s Br.”); see also Welded Line Pipe from the Republic of Korea, 83 Fed.

Reg. 33,919 (Dep’t Commerce July 18, 2018) (final results of [ADD] admin. review; 2015–

2016 ) (“Final Results”) as amended by Welded Line Pipe from the Republic of Korea, 83

Fed. Reg. 39,682 (Dep’t Commerce Aug. 10, 2018) (amended final results of [ADD]

admin. review; 2015–2016) (“Amended Final Results”) and accompanying Issues and

Decisions Memo. for the Final Results of the 2015–2016 Admin. Review of the [ADD]

Order on Welded Line Pipe from Korea, A-580-876, (July 11, 2018), ECF No. 25-5 (“Final

Decision Memo.”).

      SeAH challenges as contrary to law and unsupported by substantial evidence

Commerce’s decision to reject third country sales and use constructed value to calculate

its margins. SeAH’s Br. at 11–19. Plaintiffs challenge as contrary to law and unsupported

by substantial evidence Commerce’s particular market situation (“PMS”) finding and

subsequent adjustments. See SeAH’s Br. at 19–27; Hyundai’s Br. at 17–29; Husteel’s

Br. at 11–19; see generally NEXTEEL’s Br. Husteel challenges Commerce’s statutory

authority to adjust reported costs of production to account for a PMS in Korea. See

Husteel’s Br. at 18–19. Husteel also challenges Commerce’s calculation of the non-

examined companies’ rate. See Husteel’s Br. at 19–23.

      For the reasons that follow, this court remands Commerce’s adjustment of the

reported costs of production for welded line pipe for purposes of the sales below costs

test when calculating normal value; Commerce’s determination that distortions in the

Korean market give rise to a particular market situation; Commerce’s decision to resort
       Case 1:18-cv-00169-CRK Document 113             Filed 01/13/20    Page 4 of 31



Consol. Court No. 18-00169                                                            Page 4
PUBLIC VERSION

to constructed value when calculating SeAH’s margins; and accordingly, Commerce’s

calculation of the all-others rate for non-examined respondents.

                                      BACKGROUND

       On February 13, 2017, in response to timely requests by interested parties,

Commerce initiated an administrative review of various ADD and countervailing duty

(“CVD”) orders and findings, including an ADD order covering welded line pipe (“WLP”)

from Korea. 1 See Initiation of Antidumping and Countervailing Duty Admin. Reviews, 80

Fed. Reg. 10,457 (Dep’t Commerce Feb. 13, 2017); see also Welded Line Pipe from the

Republic of Korea, 82 Fed. Reg. 75,056 (Dep’t Commerce Dec. 1, 2015) ([ADD] orders).

On March 7, 2017, Commerce selected Hyundai and SeAH as mandatory respondents.

See Selection of Resp’t for Individual Review at 2–4, PD 22, bar code 3549464-01 (Mar.

7, 2017).

       Commerce published its preliminary results on January 9, 2018. See Welded Line

Pipe from Korea, 83 Fed. Reg. 1,023 (Dep’t Commerce Jan. 9, 2018) (prelim. results of

[ADD] admin. review; 2015–2016) (“Prelim. Results”) and accompanying Decisions

Memo. for the [Prelim. Results], A-580-876, PD 259, bar code 3657712-01 (Jan. 2, 2018)

(“Prelim. Decision Memo.”). Commerce calculated SeAH’s margin by using Canada as

the comparator market because the aggregate volume of SeAH’s home market sales

were insufficient to permit a proper comparison with United States sales. See Prelim

Decision Memo. at 15–16 (citing to section 773(a)(1)(C)(ii) of the Tariff Act of 1930, as


1
  Each year during the anniversary month of the publication of an ADD duty order, interested
parties may request that Commerce conduct an administrative review of that order. See 19 C.F.R.
§ 351.213; see also 19 U.S.C. § 1677 (defining interested parties).
        Case 1:18-cv-00169-CRK Document 113               Filed 01/13/20     Page 5 of 31



Consol. Court No. 18-00169                                                                Page 5
PUBLIC VERSION

amended, 19 U.S.C. § 1677b(a)(1)(C)(ii) (2012)) 2. On September 22, 2017, Defendant-

Intervenor Maverick Tube Corporation (“Maverick”) sent to Commerce a letter alleging

that a PMS in Korea distorted the cost of production (“COP”) of WLP. See generally

Letter from [Maverick] Pertaining to PMS Allegation and Factual Info., CD 230–297, bar

codes 3622608-01–68 (Sept. 22, 2017). Namely, Maverick alleged that the PMS in Korea

distorted the cost of hot-rolled coil (“HRC”), an input in the production of WLP. See

generally id.    To account for the PMS, Commerce made an upward adjustment to

Hyundai’s and SeAH’s reported costs for the HRC input when calculating normal value.

See generally Prelim. Decision Memo. Commerce preliminarily calculated weighted-

average dumping margins of 19.42 percent for Hyundai, 2.30 percent for SeAH, and

10.86 percent for non-selected respondents. Prelim. Results 83 Fed. Reg. at 1,024.

        On June 25, 2018, Commerce placed on the record the Canadian International

Trade Tribunal’s (“CITT”) 3 final determination that SeAH’s sales of steel line pipe into

Canada were dumped and permitted interested parties to comment. See Memo. from

Commerce Pertaining to Canadian [ADD] Final Determination on [WLP], PD 303, bar

code 3722970-01 (June 25, 2018) (“CITT Final Determination”); see also id. Attachment

at 2.   On August 10, 2018, Commerce published its Amended Final Results, and



2
 Further citations to the Tariff Act of 1930, as amended, are to the relevant provisions of Title 19
of the U.S. Code, 2012 edition.
3
  The CITT reviews determinations made by the Canada Border Services Agency (“CBSA”).
When referencing the dumping determination at issue, the parties refer interchangeably to both
the CITT and the CBSA. Commerce placed on the record the CITT’s findings. Because both
references pertain to the same dumping determination at issue, this court will refer to the CITT’s
determination.
       Case 1:18-cv-00169-CRK Document 113               Filed 01/13/20     Page 6 of 31



Consol. Court No. 18-00169                                                               Page 6
PUBLIC VERSION

recalculated the weighted-average dumping margins. See generally, Amended Final

Results and Final Decision Memo. 4 Commerce continued to apply the upward adjustment

to Hyundai and SeAH’s reported HRC costs. Final Decision Memo. at 12–17. Relying

on the CITT’s dumping determination, Commerce calculated SeAH’s margin using the

constructed value methodology. Final Decision Memo. at 45–47. After correcting for

ministerial errors, see Final Decision Memo. at 3, Commerce assigned rates of 18.77

percent for Hyundai, 14.39 percent for SeAH, and 16.58 percent for non-selected

respondents. See Amended Final Results, 83 Fed. Reg. at 39,682.

                      JURISDICTION AND STANDARD OF REVIEW

       The court has jurisdiction pursuant to 19 U.S.C. § 1516a(a)(2)(B)(iii) and 28 U.S.C.

§ 1581(c) (2012), which grant the court authority to review actions contesting the final

determination in an investigation of an [ADD] order. The court will uphold Commerce’s

determination unless it is “unsupported by substantial evidence on the record, or

otherwise not in accordance with law.” 19 U.S.C. § 1516a(b)(1)(B)(i).

                                         DISCUSSION

    I. The Statute Precludes Commerce’s PMS Adjustment

       A. Exhaustion and Waiver

       As a threshold matter, Defendant argues Husteel failed to exhaust its argument

that Commerce lacked authority to make a PMS adjustment to COP for purposes of

determining below cost sales before the agency. Defendants also argue that Husteel



4
 Commerce amended its Final Results to correct for ministerial error not relevant to this dispute.
Amended Final Results, 83 Fed. Reg. at 39,682.
       Case 1:18-cv-00169-CRK Document 113               Filed 01/13/20     Page 7 of 31



Consol. Court No. 18-00169                                                               Page 7
PUBLIC VERSION

waived its claim with respect to this argument before this court. Because the question

before the court concerns a pure question of law, the court will not require exhaustion

before the agency.       Moreover, Husteel sufficiently pled and briefed its claim that

Commerce acted contrary to law before this court.

       Parties are required to exhaust administrative remedies before the agency by

raising all issues in their initial case briefs before Commerce. Dorbest Ltd. v. United

States, 604 F.3d 1363, 1375 (Fed. Cir. 2010) (citing to 19 C.F.R. § 351.309(c)(2), (d)(2);

Mittal Steel Point Lisas Ltd. v. United States, 548 F.3d 1375, 1383 (Fed. Cir. 2008)).

However, the court has discretion not to require exhaustion of administrative remedies

where a pure legal question arises. 19 U.S.C. § 2637(d); see also Agro Dutch Indus. Ltd.

v. United States, 508 F.3d 1024, 1029–30 (Fed. Cir. 2007). 5 The court is not required to

resort to agency expertise or factual determinations to dispose of this purely legal

question. As explained below, the language of the statute precludes Commerce’s action

and therefore exhaustion is not appropriate.

       Further, Husteel has not waived its claim that Commerce acted contrary to law. At

paragraph 15 of its complaint, Husteel states that “Commerce’s [PMS] determination and

resulting adjustment are unsupported by substantial record evidence and contrary to law



5
  The “pure legal question” exception generally does not apply where determination of the
pertinent issue requires any additional development of a factual record either before or after the
court’s review. See Consol. Bearings Co. v. United States, 348 F.3d 997, 1003–04 (Fed. Cir.
2003); see also Consol. Bearings Co. v. United States, 25 CIT 546, 166 F. Supp. 2d 580 (2001),
rev’d on other grounds, 348 F.3d 997 (Fed. Cir. 2003) (synthesizing from numerous decisions
four non-exhaustive requirements for application of the “pure legal question” doctrine: (a) a new
argument that is (b) purely legal and (c) does not require agency involvement or fact finding and
(d) does not create undue delay) (internal citations omitted).
       Case 1:18-cv-00169-CRK Document 113              Filed 01/13/20    Page 8 of 31



Consol. Court No. 18-00169                                                             Page 8
PUBLIC VERSION

in a number of respects.” See Husteel’s Compl. ¶ 15, Aug. 2, 2018, ECF No. 6. Moreover,

Husteel fully explicates the argument in support of its claim in its moving brief. Thus,

Husteel’s claim and legal arguments are not waived.

       B. Commerce’s Below Cost Sales Adjustment

       The statutory scheme precludes Commerce’s PMS adjustment to COP for

purposes of a below cost sales analysis. Congress specifically delineated Commerce’s

options to account for a PMS whether using market sales or constructed value as normal

value. Congress also provided for how to calculate the COP to identify sales below cost

in the market sales context and, in doing so, did not provide a means to adjust for a PMS.

Here, Commerce eschewed the options, provided by Congress, to account for a PMS;

Commerce instead chose to adjust the COP in a manner not permitted by statute. The

plain language of the statute prohibits Commerce’s action and therefore its PMS

adjustment is contrary to law. 6

       In order to determine whether subject merchandise is sold at less than fair value

“a fair comparison shall be made between the export price or constructed export price

and normal value.” 19 U.S.C. § 1677b(a). The statute explains how a comparison is

made between normal value and export price. First, the statute provides a methodology



6
  Defendant and Defendant-Intervenor argue that, to the extent that the statute is ambiguous,
Commerce’s interpretation is reasonable and thus entitled to Chevron deference. Def.’s Resp. Br.
at 8–9, 12–23; Resp. Br. Def.-Intervenors California Steel Industries, TMK IPSCO, & Welspun
Tubular LLC USA at 8–9, 11–15, July 29, 2019, ECF No. 63 (“Resp. Br. Def.-Intervenors”); see
also Chevron U.S.A., Inc. v. Nat. Resources Def. Council, Inc., 467 U.S. 837, 844 (1984). Here,
Congress clearly set forth the means by which Commerce is to calculate COP for purposes of the
below cost sales test. Congress has spoken to the precise issue and therefore the matter is
resolved according to the plain meaning of the statute.
          Case 1:18-cv-00169-CRK Document 113               Filed 01/13/20        Page 9 of 31



Consol. Court No. 18-00169                                                                  Page 9
PUBLIC VERSION

for determining which sales should be considered, and disregarded, when calculating

normal value, see § 1677b(a)(1), (b)(1); second, the statute sets forth what adjustments,

if any, should be made to normal value, see § 1677b(a)(6), (7); and, third, the statute

provides for what should be done if Commerce determines that, because of a PMS, a fair

comparison between normal value and export price or constructed export price cannot be

made. See 19 U.S.C. §§ 1677(15); 1677b(a)(1)(B), (C), 1677b(a)(4).

          First, when determining normal value, Commerce may disregard sales that are not

made in the ordinary course of trade. The statute defines normal value as the price at

which the foreign like product is “first sold . . . for consumption in the exporting country, in

the usual commercial quantities and in the ordinary course of trade[.]”                   19 U.S.C.

§ 1677b(a)(1)(B)(i). Therefore, sales outside the ordinary course of trade cannot be

included in normal value. “Ordinary course of trade” is defined by statute and specifically

excludes below cost sales, certain transactions between affiliated parties, and situations

where a PMS would not allow for a proper comparison between normal value and export

price or constructed export price. 19 U.S.C. § 1677(15)(A)–(C). 7


7
    (15) Ordinary course of trade.
          The term “ordinary course of trade” means the conditions and practices which, for
          a reasonable time prior to the exportation of the subject merchandise, have been
          normal in the trade under consideration with respect to merchandise of the same
          class or kind. The administering authority shall consider the following sales and
          transactions, among others, to be outside the ordinary course of trade:
          (A) Sales disregarded under section 1677b(b)(1) of this title.
          (B) Transactions disregarded under section 1677b(f)(2) of this title.
          (C) Situations in which the administering authority determines that the particular
          market situation prevents a proper comparison with the export price or constructed
          export price.
         Case 1:18-cv-00169-CRK Document 113               Filed 01/13/20     Page 10 of 31



Consol. Court No. 18-00169                                                                  Page 10
PUBLIC VERSION

          When identifying normal value sales, Commerce may also disregard sales made

at less than the COP. 19 U.S.C. § 1677b(b)(1). The COP is defined by statute to include

the costs of materials and fabrication, amounts for selling and general expenses, and the

cost of containers and other expenses incidental to putting the product into a condition

ready for shipment. 8 Congress provided additional special rules for the calculation of



8
    More specifically the statute provides that the cost of production equals the sum of:
          (A) the cost of materials and of fabrication or other processing of any kind
          employed in producing the foreign like product, during a period which would
          ordinarily permit the production of that foreign like product in the ordinary course
          of business;
          (B) an amount for selling, general, and administrative expenses based on actual
          data pertaining to production and sales of the foreign like product by the exporter
          in question; and
          (C) the cost of all containers and coverings of whatever nature, and all other
          expenses incidental to placing the foreign like product in condition packed ready
          for shipment.
          For purposes of subparagraph (A), if the normal value is based on the price of the
          foreign like product sold for consumption in a country other than the exporting
          country, the cost of materials shall be determined without regard to any internal
          tax in the exporting country imposed on such materials or their disposition which
          are remitted or refunded upon exportation.
19 U.S.C. § 1677b(b)(3). Defendant argues that the phrase “ordinary course of business” in
section 1677b(b)(3)(A) is similar to “ordinary course of trade” so as to justify reading a PMS
adjustment into this portion of the statute. Def.’s Resp. Br. at 22. This argument proves contrary
to Defendant’s position. Congress amended the statute in 2015. See Trade Preferences
Extension Act of 2015, Pub. L. No. 114-27, § 504, 129 Stat. 362 (2015) (“TPEA”). In doing so,
Congress authorized Commerce to adjust its constructed value methodology where it finds that a
PMS exists. Id. Congress also amended § 1677b(e)(1) to change the phrase “ordinary course
of business” to “ordinary course of trade.” Id. It amended the definition of “ordinary course of
trade.” Id. Congress did not modify section 1677b(f). That Congress chose to leave the phrase
“ordinary course of business” in section 1677b(f) when it changed the very same phrase in section
1677b(e) to “ordinary course of trade” indicates that it did not intend to incorporate a PMS
adjustment to the sales-below-cost analysis. Defendant-Intervenor points out that the phrase
“ordinary course of trade” is nonetheless found in the provision of the statute which tasks

                                                                                (footnote continued)
      Case 1:18-cv-00169-CRK Document 113               Filed 01/13/20    Page 11 of 31



Consol. Court No. 18-00169                                                            Page 11
PUBLIC VERSION

COP including adjustments to be made in certain circumstances.                 See 19 U.S.C.

§ 1677b(f). 9 Specifically, the statute provides:

       Costs shall normally be calculated based on the records of the exporter or
       producer of the merchandise, if such records are kept in accordance with
       the generally accepted accounting principles of the exporting country (or the
       producing country, where appropriate) and reasonably reflect the costs
       associated with the production and sale of the merchandise. The
       administering authority shall consider all available evidence on the proper
       allocation of costs, including that which is made available by the exporter or
       producer on a timely basis, if such allocations have been historically used
       by the exporter or producer, in particular for establishing appropriate
       amortization and depreciation periods, and allowances for capital
       expenditures and other development costs.




Commerce to disregard below costs sales. Oral Arg. at 00:46:05–00:46:20, Nov. 26, 2019, ECF
No. 101. See also Def.-Intervenors Resp. Br. at 14. The statute provides that where sales have
been disregarded, normal value shall be based on the “remaining sales of the foreign like product
in the ordinary course of trade.” 19 U.S.C. § 1677b(b)(1). The mere presence of this phrase in
this portion of the statute does not advance Defendant’s position.
9
 These rules also apply to calculation of constructed value. Notably, the constructed value
portion of the statute includes a provision for accounting for a PMS, which is not included here.
Compare 19 U.S.C. § 1677b(e) with id. § 1677b(f).
         Case 1:18-cv-00169-CRK Document 113               Filed 01/13/20     Page 12 of 31



Consol. Court No. 18-00169                                                                 Page 12
PUBLIC VERSION

19 U.S.C. § 1677b(f)(1)(A). The statute provides for adjustments to be made for startup

operations when determining COP, 10 and makes provisions for transactions between

affiliated persons. 11



10
     19 U.S.C. § 1677b(f)(1)(C)(ii) and (iii) provide:
          (ii) Startup operations.
          Adjustments shall be made for startup operations only where--
          (I) a producer is using new production facilities or producing a new product that
          requires substantial additional investment, and
          (II) production levels are limited by technical factors associated with the initial
          phase of commercial production.
          For purposes of subclause (II), the initial phase of commercial production ends at
          the end of the startup period. In determining whether commercial production levels
          have been achieved, the administering authority shall consider factors unrelated
          to startup operations that might affect the volume of production processed, such
          as demand, seasonality, or business cycles.
          (iii) Adjustment for startup operations. The adjustment for startup operations shall
          be made by substituting the unit production costs incurred with respect to the
          merchandise at the end of the startup period for the unit production costs incurred
          during the startup period. If the startup period extends beyond the period of the
          investigation or review under this title, the administering authority shall use the
          most recent cost of production data that it reasonably can obtain, analyze, and
          verify without delaying the timely completion of the investigation or review. For
          purposes of this subparagraph, the startup period ends at the point at which the
          level of commercial production that is characteristic of the merchandise, producer,
          or industry concerned is achieved.
11
   Transactions between affiliated persons are provided for under the transactions disregarded
rule and the major input rule. Specifically, 19 U.S.C. § 1677b(f)(2) provides:
          Transactions disregarded. A transaction directly or indirectly between affiliated
          persons may be disregarded if, in the case of any element of value required to be
          considered, the amount representing that element does not fairly reflect the
          amount usually reflected in sales of merchandise under consideration in the market
          under consideration. If a transaction is disregarded under the preceding sentence
          and no other transactions are available for consideration, the determination of the
          amount shall be based on the information available as to what the amount would
          have been if the transaction had occurred between persons who are not affiliated.
19 U.S.C. § 1677b(f)(3) provides:
                                                                                (footnote continued)
      Case 1:18-cv-00169-CRK Document 113                 Filed 01/13/20      Page 13 of 31



Consol. Court No. 18-00169                                                                 Page 13
PUBLIC VERSION

       Second, when using market prices to determine normal value, Commerce may

need to make certain adjustments. Congress provided for those adjustments, specifically

to account for the cost of containers and other expenses incident to making the goods

ready for shipment, direct taxes, differences in the quantities sold or physical differences




       Major input rule. If, in the case of a transaction between affiliated persons involving
       the production by one of such persons of a major input to the merchandise, the
       administering authority has reasonable grounds to believe or suspect that an
       amount represented as the value of such input is less than the cost of production
       of such input, then the administering authority may determine the value of the
       major input on the basis of the information available regarding such cost of
       production, if such cost is greater than the amount that would be determined for
       such input under paragraph (2).
         Case 1:18-cv-00169-CRK Document 113                 Filed 01/13/20    Page 14 of 31



Consol. Court No. 18-00169                                                                  Page 14
PUBLIC VERSION

and differences in the circumstances of sale. 12 Additional adjustments are allowed for

differences in levels of trade. 13


12
     19 U.S.C. § 1677b(a)(6) provides for adjustments:
          The price described in paragraph (1)(B) shall be--
          (A) increased by the cost of all containers and coverings and all other costs,
          charges, and expenses incident to placing the subject merchandise in condition
          packed ready for shipment to the United States;
          (B) reduced by--
          (i) when included in the price described in paragraph (1)(B), the cost of all
          containers and coverings and all other costs, charges, and expenses incident to
          placing the foreign like product in condition packed ready for shipment to the place
          of delivery to the purchaser,
          (ii) the amount, if any, included in the price described in paragraph (1)(B),
          attributable to any additional costs, charges, and expenses incident to bringing the
          foreign like product from the original place of shipment to the place of delivery to
          the purchaser, and
          (iii) the amount of any taxes imposed directly upon the foreign like product or
          components thereof which have been rebated, or which have not been collected,
          on the subject merchandise, but only to the extent that such taxes are added to or
          included in the price of the foreign like product, and
          (C) increased or decreased by the amount of any difference (or lack thereof)
          between the export price or constructed export price and the price described in
          paragraph (1)(B) (other than a difference for which allowance is otherwise provided
          under this section) that is established to the satisfaction of the administering
          authority to be wholly or partly due to--
          (i) the fact that the quantities in which the subject merchandise is sold or agreed
          to be sold to the United States are greater than or less than the quantities in which
          the foreign like product is sold, agreed to be sold, or offered for sale,
          (ii) the fact that merchandise described in subparagraph (B) or (C) of section
          1677(16) of this title is used in determining normal value, or
          (iii) other differences in the circumstances of sale.
13
     19 U.S.C. § 1677b(a)(7) provides for additional adjustments.
          (A) Level of trade. The price described in paragraph (1)(B) shall also be increased
          or decreased to make due allowance for any difference (or lack thereof) between
          the export price or constructed export price and the price described in paragraph

                                                                                 (footnote continued)
      Case 1:18-cv-00169-CRK Document 113                 Filed 01/13/20   Page 15 of 31



Consol. Court No. 18-00169                                                              Page 15
PUBLIC VERSION

       Third, when using home market sales for normal value, Commerce may discover

there is a PMS that prevents the proper comparison of normal value and export price or

constructed export price. Congress specifically provided for such situations. If Commerce

determines that a PMS “prevents a proper comparison with the export price or

constructed export price” then normal value will be determined by third country sales or

constructive value. 19 U.S.C. § 1677b(a)(1)(B)(ii)(III), 1677b(a)(1)(C)(iii), 1677b(a)(4).

       If there are insufficient home market or third country sales, or if a PMS prevents

the fair comparison of normal value and export price or constructed export price,

Commerce may use constructed value to determine the price for comparison to export

price. See 19 U.S.C. § 1677b(a)(1)(B)(ii), § 1677b(a)(1)(C)(iii), 1677b(b)(1), 1677b(a)(4).

Commerce shall determine constructed value by adding “the cost of materials and

fabrication or other processing of any kind employed in producing the merchandise,

during a period which would ordinarily permit the production of the merchandise in the

ordinary course of trade[.]” See 19 U.S.C. § 1677b(e)(1). If, however when determining

constructed value, Commerce determines that a PMS exists such that the cost of



       (1)(B) (other than a difference for which allowance is otherwise made under this
       section) that is shown to be wholly or partly due to a difference in level of trade
       between the export price or constructed export price and normal value, if the
       difference in level of trade--
       (i) involves the performance of different selling activities; and
       (ii) is demonstrated to affect price comparability, based on a pattern of consistent
       price differences between sales at different levels of trade in the country in which
       normal value is determined.
       In a case described in the preceding sentence, the amount of the adjustment shall
       be based on the price differences between the two levels of trade in the country in
       which normal value is determined.
      Case 1:18-cv-00169-CRK Document 113              Filed 01/13/20   Page 16 of 31



Consol. Court No. 18-00169                                                         Page 16
PUBLIC VERSION

materials and fabrication or other processing of any kind does not accurately reflect the

COP in the ordinary course of trade, Commerce may use “any other calculation

methodology.” 19 U.S.C. § 1677b(e).

          Therefore, the plain language of the statute provides: a definition of normal value

as based on home market sales, third country sales, or constructed value, 19 U.S.C.

§ 1677b(a)(1), (4); sales to be disregarded, § 1677b(a)(1)(B)(i), (b)(1); available

adjustments, § 1677b(a)(6), (7); and, alternatives where a PMS prevents a proper

comparison between normal value and export price or constructed export price,

§ 1677b(a)(1)(B), (C); 1677b(a)(4). The statute separately provides that when Commerce

is using constructed value and encounters a PMS that it may resort to “any other

calculation methodology.” 19 U.S.C. § 1677b(e).

          Here, Commerce chose a path not permitted by the statutory scheme. Commerce

misappropriated the language of 19 U.S.C. § 1677b(e), which provides that when using

constructed value, Commerce may use any reasonable calculation methodology if it finds

a PMS affected the COP. In the Final Decision Memo., Commerce explains its authority

to act:

          Section 504 of the TPEA added the concept of “particular market situation”
          in the definition of the term “ordinary course of trade,” for purposes of CV
          under section 773(e) of the Tariff Act of 1930, as amended (the Act), and
          through these provisions for purposes of the COP under section 773(b)(3)
          of the Act. Section 773(e) of the Act states that “if a particular market
          situation exists such that the cost of materials and fabrication or other
          processing of any kind does not accurately reflect the cost of production in
          the ordinary course of trade, the administering authority may use another
          calculation methodology under this subtitle or any other calculation
          methodology.
      Case 1:18-cv-00169-CRK Document 113            Filed 01/13/20   Page 17 of 31



Consol. Court No. 18-00169                                                        Page 17
PUBLIC VERSION

Final Decision Memo. at 12 (footnote omitted). Although Commerce’s phrasing “and

through these provisions for purposes of the COP under section 773(b)(3) of the Act” is

vague, it appears to be saying that the “any other calculation” language of the constructed

value portion of the statute applies to the COP and below cost sales portion of the statute.

       However, there is nothing in the statutory scheme which can be read to grant

Commerce the authority to modify the below cost sales test to account for a PMS. Indeed,

the statute precludes a PMS adjustment to COP for the below cost sales analysis because

it specifically lists the method of calculation and the adjustments to be made, and there

is no ambiguity in this portion of the statute. See Conn. Nat’l Bank v. Germain, 503 U.S.

249, 253–44 (1992) (a cardinal canon of statutory interpretation is that “courts must

presume that a legislature says in a statute what it means and means in a statute what it

says there.”); see also Duncan v. Walker, 533 U.S. 167, 173 (2001) (“[W]here Congress

includes particular language in one section of a statute but omits it in another section of

the same Act, it is generally presumed that Congress acts intentionally and purposely in

the disparate inclusion or exclusion.”) (citation and internal quotations omitted). Section

1677b(b)(3) lays out how to calculate the COP and does not provide for PMS adjustments.

Compare 19 U.S.C. § 1677b(b)(3) with id. § 1677b(e).

       Commerce apparently assumes, and Defendant argues, that when Congress

amended the statute to define “ordinary course of trade” in 2015, it enabled Commerce

to make PMS adjustments to the COP for purposes of the below cost sales test. See

Final Decision Memo. at 12–18; Def.’s Resp. Pls.’ Mots. J. Agency R. at 21–23, July 29,

2019, ECF No. 64 (“Def.’s Resp. Br.”). Section 504 of the Trade Preferences Extension
      Case 1:18-cv-00169-CRK Document 113             Filed 01/13/20   Page 18 of 31



Consol. Court No. 18-00169                                                        Page 18
PUBLIC VERSION

Act of 2015 amended section 1677(15) to provide that “situations in which the

administering authority determines that the particular market situation prevents a proper

comparison with the export price or constructed export price” are considered to be outside

the ordinary course of trade. Trade Preferences Extension Act of 2015, Pub. L. No. 114-

27, § 504, 129 Stat. 362 (2015) (“TPEA”); see also 19 U.S.C. § 1677(15); Final Decision

Memo. at 12; Def.’s Resp. Br. at 22–23. However, this amendment does not help

Commerce’s position. If a PMS prevents a proper comparison with export price or

constructed export price, sales would indeed be considered outside the ordinary course

of trade; as such, they shall be disregarded. See 19 U.S.C. § 1677b(a)(1); see also id.

§ 1677(15). Alternatively, the existence of the PMS would justify Commerce using third

country sales or constructed value. § 1677b(a)(1)(B)(ii), (a)(4). However, Commerce is

not authorized to tinker with the below cost sales calculation because of a PMS. No part

of the statute allows Commerce to use “any other methodology” when market sales are

used for normal value. The “any other methodology” language is reserved solely for when

normal value is determined by constructed value. 14

       Defendant argues that it would be “illogical to conclude that Congress intended for

Commerce not to rely on costs distorted by a [PMS] for constructed value, but still to rely

on those same distorted costs for purposes of cost of production and the sales-below-




14
  Indeed, Commerce found that “the collective impact of Korean HRC subsidies, Korean imports
of HRC from China, strategic alliances, and government involvement in the Korean electricity
market, a PMS exists in Korea which distorts the cost of production for WLP.” Final Decision
Memo. at 13. The statute enquires whether the PMS “prevents a proper comparison with the
export price or constructed export price.” 19 U.S.C. § 1677(15).
      Case 1:18-cv-00169-CRK Document 113              Filed 01/13/20     Page 19 of 31



Consol. Court No. 18-00169                                                          Page 19
PUBLIC VERSION

cost test.” Def.’s Resp. Br. at 23. Defendant explains that Commerce reasoned that the

language of the constructed value portion of the statute that allows Commerce to use

“any other calculation methodology” must therefore apply to the COP portion of the statute

and allow Commerce to adjust the COP for the purposes of its below cost sales analysis

in the normal value portion of the statute. Def.’s Resp. Br. at 22–23 (citing Final Decision

Memo. at 12). Defendant’s argument is not persuasive.

       The plain meaning of the statutory scheme is not illogical. Congress provided for

the existence of a PMS when market sales are used for normal value by allowing

Commerce to disregard specific sales (because they were made outside the ordinary

course of trade) or to move off of home market sales to use third country sales or

constructed value. 19 U.S.C. § 1677b(a)(1)(B)–(C), (a)(4). Congress provided for the

existence of the PMS in a constructed value context by allowing Commerce to choose

another reasonable means to calculate costs. Indeed, Congress’s choice makes a great

deal of sense. A PMS that affects costs of production would presumably affect prices for

domestic sales and export sales so there would be no reason to adjust only the home

market prices. If the PMS was of a kind that only affected domestic sales, then it would

be one which prevented “a proper comparison with the export price or constructed export

price” and Commerce would move to either third country sales or constructed value. 19

U.S.C. § 1677b(a)(1)(B)(ii)(III), (C)(iii); see also id. § 1677b(a)(4).

       If a PMS only affected some sales, then those sales would be outside the ordinary

course of trade and would be disregarded by Commerce in identifying normal value. At

oral argument Defendant argues that, effectively, Commerce did simply disregard sales
      Case 1:18-cv-00169-CRK Document 113            Filed 01/13/20    Page 20 of 31



Consol. Court No. 18-00169                                                         Page 20
PUBLIC VERSION

affected by a PMS in this case. Oral Arg. at 00:14:45, Nov. 26, 2019, ECF No. 101. In

its Final Decision Memo, Commerce does not claim it is disregarding sales that are

outside the ordinary course of trade because they are affected by a PMS. More

importantly, that is not what Commerce did. Commerce did not exclude sales affected by

a PMS, it adjusted reported costs affected by a PMS. Final Decision Memo. at 13–15.

Commerce alleged a PMS that pertained to a specific input, HRC. Commerce made an

adjustment to its COP calculation for purposes of its below cost sales analysis.

Thereafter, some portion of sales were excluded as being below COP.

       Ultimately, Commerce’s argument hinges upon a view that when Congress

amended the statute in 2015 to add the PMS language to the constructed value section

of the statute that it also amended the below cost sales test to allow Commerce to

calculate the COP to account for a PMS. Undeniably Congress did not amend either

section 1677b(b)(1) (below costs sales) or section 1677b(f) (calculation of a cost of

production) to allow for a PMS adjustment. 15 Commerce attempts to bootstrap such an

amendment in its Final Decision Memo. by stating “Section 504 of the TPEA added the

concept of ‘particular market situation’ in the definition of the term ‘ordinary course of

trade,’ for purposes of CV under section 773(e) of the Tariff Act of 1930, as amended (the

Act), and through these provisions for purposes of the COP under section 773(b)(3) of

the Act.” Final Decision Memo. at 12. Commerce and the Defendant thus claim that

although the PMS language was not added to the cost of sales or calculation of COP


15
  Section 505 of the TPEA did amend the below cost sales in ways not relevant here. See Trade
Preferences Extension Act of 2015, Pub. L. No. 114-27, 129 Stat. 362 (2015).
      Case 1:18-cv-00169-CRK Document 113           Filed 01/13/20    Page 21 of 31



Consol. Court No. 18-00169                                                       Page 21
PUBLIC VERSION

sections of the statute, the PMS concept should be read into those provisions because of

the phrase “ordinary course of trade” language was amended to exclude situations where

a PMS prevents a proper comparison with the export price or constructed export price.

However, between the below cost sales section, and the COP section, the only reference

to “ordinary course of trade” simply says that where sales have been disregarded, normal

value shall be based on the “remaining sales of the foreign like product in the ordinary

course of trade.” See 19 U.S.C. § 1677b(b)(1). The words of the statute cannot support

the adjustment made here by Commerce.

       C. Commerce’s PMS Determination

       Plaintiffs also challenge Commerce’s PMS determination as unsupported by

substantial evidence and contrary to law. Commerce relied in part on its analysis in past

reviews. Final Decision Memo. at 12–13 (“[W]e determine that the circumstances present

during this review–that is, the PMS allegation itself and the record evidence concerning

the allegation–remained largely unchanged from those which led to the finding of a PMS

in Korea in the other reviews.”) Commerce found that the “collective impact of Korean

HRC subsidies, Korean imports of HRC from China, strategic alliances, and government

involvement in the Korean electricity market” constituted a PMS in Korea “which distorts

the cost of production for WLP.”     Id.   Commerce’s PMS finding is unsupported by

substantial evidence. 16


16
  SeAH does not challenge Commerce’s statutory authority to make the PMS adjustment to cost
of production for purposes of the sales below cost test under normal value—as Commerce

                                                                       (footnote continued)
      Case 1:18-cv-00169-CRK Document 113               Filed 01/13/20     Page 22 of 31



Consol. Court No. 18-00169                                                             Page 22
PUBLIC VERSION

       To establish the existence of a PMS, Commerce must demonstrate both that there

are distortions present in the market and that those distortions prevent a proper

comparison of normal value with export price or constructed export price. See 19 U.S.C.

§ 1677b(a)(1)(B)(ii)(III), (C)(iii) (stating that home market or third market prices that

Commerce determines are affected by a PMS which prevents a proper comparison with

export price or constructed price cannot be used to calculate normal value). Those

determinations must be supported by substantial evidence.              The evidence must be

sufficient that a reasonable mind might accept the evidence as adequate to support its

conclusion while considering contradictory evidence. See Consol. Edison Co. v. NLRB,

305 U.S. 197, 229 (1938); see also Suramerica de Aleaciones Laminadas, C.A. v. United

States, 44 F.3d 978, 985 (Fed. Cir. 1994).




calculated SeAH’s margins using constructed value. However, SeAH challenges Commerce’s
PMS finding as unsupported by substantial evidence, see SeAH’s Br. at 19–26, and its
subsequent adjustment as contrary to law. See SeAH’s Br. at 26–27. SeAH argues that, by
relying on an AFA subsidy rate in a previous proceeding to calculate the adjustment to SeAH’s
COP, Commerce effectively applied AFA against a cooperative respondent. See id. Commerce’s
PMS finding is unsupported by substantial evidence, and thus, this court does not reach the issue
of the lawfulness of Commerce’s resulting adjustment.
        Hyundai and SeAH both argue that Section 19 U.S.C. § 1677-1 which allows Commerce
to remedy upstream subsidies precludes the use of the PMS provision in this case as a matter of
law. Hyundai’s Br. at 31–33; SeAH’s Br. at 26. Defendant argues that the PMS provisions and
the upstream subsidy provisions are two distinct provisions that serve different purposes. Def.’s
Resp. Br. at 20–21. The question before Commerce in this proceeding was whether a confluence
of factors gave rise to a PMS that affected the less than fair value equation when calculating
margins pursuant to an [ADD] order review–not whether or not there existed remediable subsidies
within the Korean market. Therefore, the court need not reach the argument posed by Hyundai
and SeAH as to whether the statutory provisions remedying upstream subsidies preclude the use
of the PMS provisions to remedy alleged market distortions that affect the cost of an input, where
those alleged distortions include allegations of subsidies.
      Case 1:18-cv-00169-CRK Document 113                Filed 01/13/20      Page 23 of 31



Consol. Court No. 18-00169                                                               Page 23
PUBLIC VERSION

       Here, Commerce found that four factors, based on their cumulative effect,

warranted a PMS finding and subsequent adjustment. Final Decision Memo. at 13.

Nonetheless, Commerce acknowledged that the information on the record was

insufficient to permit it to quantify three out of four of those factors. See Final Decision

Memo. at 14–15, 18, 23, and 24. Commerce possessed only enough information to

quantify the impact of Korean HRC subsidies, and in doing so, relied on AFA 17 CVD rates

assigned to HRC producers from a previous administrative proceeding. Final Decision

Memo. at 14–15 (citing to Hot-Rolled Steel Flat Products from Korea, 81 Fed. Reg. 53,439

(Dep’t Commerce Aug. 12, 2016) (final affirm. determination) as amended by 81 Fed.

Reg. 67,960 (Dep’t Commerce Oct. 3, 2016) (“Hot-Rolled Steel from Korea”) and

accompanying Issues and Decisions Memo. for [Hot-Rolled Steel from Korea], C-580-

884, (Aug. 4, 2016) available at https://enforcement.trade.gov/frn/summary/korea-

south/2016-19377-1.pdf (last visited Dec. 30, 2019)). 18

       Commerce failed to substantiate three out of the four factors upon which it relied.

Defendant argues that Chinese overcapacity affects the Korean market in particular

because Chinese imports constitute a significant and growing portion of the HRC market



17
    Parties and Commerce sometimes use the shorthand "AFA" or "adverse facts available" to
refer to Commerce's reliance on facts otherwise available with an adverse inference to reach a
final determination. AFA, however, encompasses a two-part inquiry established by a statute. See
19 U.S.C. § 1677e(a)–(b). It first requires Commerce to identify information missing from the
record, and second, explain how a party failed to cooperate to the best of its ability as to warrant
the use of an adverse inference when "selecting among the facts otherwise available." Id.
18
   The only record evidence of strategic alliances on the record appears to be a declaration from
the [[                                                                             ]], that these
alliances exist. See [Maverick’s] Particular Market Situation Allegation at Ex. 31, CD 296, bar
code 3622608-67 (Sept. 25, 2017) (“[[              ]] Declaration”).
       Case 1:18-cv-00169-CRK Document 113                 Filed 01/13/20     Page 24 of 31



Consol. Court No. 18-00169                                                                 Page 24
PUBLIC VERSION

in Korea, resulting in a downward pressure on steel prices and incentives for government

interventions which would cause further distortions, see Def.’s Resp. Br. at 26–27 (citing,

inter alia, Final Decision Memo. at 13, 17; Prelim. Decision Memo. at 15). However,

Defendant concedes that Chinese overcapacity is “not a phenomenon specific to the

Korean market.” See Def.’s Resp. Br. at 27. Although 19 U.S.C. § 1677b may not

demand that a PMS be such that it only affects the subject market, there is no evidence

on the record that Chinese overcapacity affects the Korean market in some way that is

specific to the Korean market at all. Commerce’s support for the other factors is likewise

lacking. 19 Regarding evidence of strategic alliances and government involvement in the

Korean electricity market, both Defendant and Commerce seem to acknowledge that

these factors support the PMS finding only to the extent that they lend credence to a

determination based on the totality of the circumstances in the market. See Def.’s Resp.

Br. at 27–28; see also Final Decision Memo. at 13, 17–18. Defendant and Commerce

rely on the cumulative effect of these distortions taken together. Id.; see also Final

Decision Memo. at 13. Although Commerce may rely on the cumulative effect of multiple

distortions to arrive at a PMS determination, it cannot use that phrase to circumvent a

meaningful review of the sufficiency of the record.


19
    Defendant cites to a declaration in support of Commerce’s finding that there are strategic
alliances in the Koreans government, see generally [[                ]] Declaration, and previous
administrative proceeding in support of Commerce’s finding that electricity operates as a tool of
the government’s industrial policy in Korea. Def.’s Resp. Br. at 27–28 (citing, inter alia Oil Country
Tubular Goods from The Republic of Korea, 82 Fed. Reg. 18,105 (Dep’t Commerce Apr. 17, 2017)
(final results of [ADD] admin. rev.; 2014–2015) (“OCTG from Korea”) and accompanying Issues
and Decisions Memo. for [OCTG from Korea] at 13–14, A-580-870, (Apr. 10, 2017) available at
https://enforcement.trade.gov/frn/summary/korea-south/2017-07684-1.pdf (last visited Dec. 30,
2019).
      Case 1:18-cv-00169-CRK Document 113               Filed 01/13/20     Page 25 of 31



Consol. Court No. 18-00169                                                             Page 25
PUBLIC VERSION

       Furthermore, even if this court agreed that Commerce’s findings of various

distortions were supported, Commerce fails to explain how these distortions prevent a

proper comparison. See 19 U.S.C. § 1677b(a)(1)(B)(ii)(III); see also Uruguay Round

Agreements Act, Statement of Administrative Action, H.R. Doc. No. 103-316, vol. 1, at

822 (1994) reprinted in 1994 U.S.C.C.A.N 4040, 4162 (“SAA”). Chinese overcapacity

may affect the COP by lowering the price of HRC, however, it is unclear how that finding

alone would support the determination that the home market price and export price (or

constructed export price) cannot be compared because Commerce does not address

whether costs would be lowered on both sides of the less than fair value equation. See

id. Therefore, Commerce’s PMS finding is unsupported by substantial evidence. 20


20
   Hyundai argues that Commerce’s determination is contrary to law because it failed to make a
respondent-specific determination. See Hyundai’s Br. at 18–22; Def.’s Resp Br. at 12–23.
Hyundai argues that Commerce has “historically” and “properly focused its analysis ‘on the
behavior of the specific respondent(s) under [investigation or review.]” See Hyundai Br. at 21–22
(quoting Certain Pasta from Italy, 72 Fed. Reg. 7,011 (Dep’t Commerce Feb. 14, 2007) (notice of
final results of the ninth admin. review of the [ADD] order on certain pasta from Italy) (“Certain
Pasta from Italy”), accompanying Issues and Decisions Memo. for [Certain Pasta from Italy] cmt.
1        at        9,       A-475-818,       (Feb.         14,       2007),       available     at
https://enforcement.trade.gov/frn/summary/ITALY/E7-2563-1.pdf (last visited Dec. 30, 2019)
(“Certain Pasta from Italy IDM”); see also id. (citing Steel Concrete Reinforcing Bar from Taiwan,
82 Fed. Reg. 34,925 (Dep’t Commerce July 27, 2017) (final determination of sales at less than
fair value) (“Rebar from Taiwan”) and accompanying Issues and Decisions Memo. for [Rebar from
Taiwan],           A-583-859,          (July          20,         2017)         available       at
https://enforcement.trade.gov/frn/summary/taiwan/2017-15840-1.pdf (last visited Dec. 30, 2019)
(“Rebar from Taiwan IDM”). In the proceedings Hyundai cites, however, Commerce either
deviates from the respondent-specific approach or expressly acknowledges there are
circumstances where a general market-analysis (i.e., “totality of the circumstances”) approach
would be appropriate. See e.g., Biodiesel from Indonesia, 83 Fed. Reg. 8,835 (Dep’t Commerce
Mar. 1, 2018) (final determination of sales at less than fair value) and accompanying Issues and
Decisions Memo. for the Final Affirmative Determination in the Antidumping Duty Investigation of
Biodiesel from Indonesia at 23, A-560-830, (Feb. 20, 2018) available at
https://enforcement.trade.gov/frn/summary/indonesia/2018-04138-1.pdf (last visited Dec. 30,
2019) (adopting a general market-analysis approach and stating that Commerce “do[es] not

                                                                             (footnote continued)
      Case 1:18-cv-00169-CRK Document 113                Filed 01/13/20      Page 26 of 31



Consol. Court No. 18-00169                                                               Page 26
PUBLIC VERSION

       D. Third Country Sales

       Commerce’s finding that third country sales are unrepresentative is unsupported

by substantial evidence. After finding that there were insufficient home market sales for

purposes of normal value, Commerce considered, but ultimately rejected, SeAH’s sales

into the Canadian market. Commerce based its finding on the CITT’s determination that

SeAH’s sales into the Canadian market were dumped. Here, it is unreasonable to rely

solely on the CITT’s determination when confronted with evidence that those findings are

not reliable.

       Where Commerce finds that home market sales are an inappropriate basis for

determining normal value, it may resort to third country sales.                  See 19 U.S.C.

§ 1677b(a)(1). Commerce may only rely on third country sales where the prices are

representative, where the aggregate quantity of sales are at a sufficient level, and where

Commerce does not determine that a PMS prevents a proper comparison between the

export price, or constructed export price, and the third country price. See 19 U.S.C.

§ 1677b(a)(1)(B)(ii). If Commerce determines that the conditions for third country sales

are not met, then it resorts to constructed value. See 19 U.S.C. § 1677b(a)(4), 1677b(e).




believe [a comparison of specific sales and transactions to the general market] is always
appropriate within the context of a PMS analysis); Certain Pasta from Italy IDM at 8–9 (stating
that “it may be appropriate in some instances to consider general market conditions in determining
whether a PMS exists[.]”); Rebar from Taiwan IDM cmt. 1 at 10 (acknowledging the totality of the
circumstances approach taken in OCTG from Korea because of the confluence of distortions
present in that proceeding) (internal citation omitted); see also Def.’s Resp. Br. at 19. Commerce’s
practice is to vary its approach based on the facts presented to it and this practice is reasonable.
Commerce has discretion to determine its methodology in the first instance as long as it does not
exercise its discretion in an arbitrary and unlawful manner.
      Case 1:18-cv-00169-CRK Document 113          Filed 01/13/20   Page 27 of 31



Consol. Court No. 18-00169                                                     Page 27
PUBLIC VERSION

      Here, Commerce relied on CITT’s final determination that SeAH’s sales into

Canada were dumped to find that those sales were not representative. Final Decision

Memo. at 45–47; see also 19 U.S.C. § 1677b(a)(1)(B)(ii)(I). Commerce’s determination

is not supported by substantial evidence because Commerce failed to consider

contradictory evidence that Canadian antidumping law was materially inconsistent with

U.S. law. Specifically, SeAH argued that the Canada Border Services Agency (“CBSA”)

applied the equivalent of facts available to SeAH for failing to report home market sales

of merchandise produced by another manufacturer. Final Decision Memo. at 45; see also

[SeAH]’s Resp. New Factual Information at 2, PD 318, bar code 3725459-01 (June 27,

2018) (“SeAH’s NFI Resp.”); id. at Attachment 1. SeAH explained that, under U.S. law,

the reporting of such sales in unnecessary, because the “home market sales of

merchandise produced by one manufacturer may not be used to calculate [normal value]

for exports of merchandise produced by another manufacturer.” Id. Commerce thus

noted SeAH’s apparent contention that there is no evidence Canada would have found

SeAH’s sales to be dumped if it had applied Commerce’s methodology. See id.            In

response, Commerce explained that “the fact that Commerce’s methodology may differ

from that of the CBSA does not negate Canada’s finding of dumping.” Final Decision

Memo. at 46. This response does not engage the apparent flaw in the evidence upon

which Commerce is relying to find that SeAH’s sales into the Canadian market were not

representative. Further, Commerce did not give weight to its previous determination that
      Case 1:18-cv-00169-CRK Document 113                Filed 01/13/20     Page 28 of 31



Consol. Court No. 18-00169                                                               Page 28
PUBLIC VERSION

SeAH’s sales into the Canadian market were representative. 21 See SeAH’s Br. at 9; see

also Oil Country Tubular Goods from The Republic of Korea, 82 Fed. Reg. 18,105 (Dep’t

Commerce Apr. 17, 2017) (final results of [ADD] admin. rev.; 2014–2015) (“OCTG from

Korea”) and accompanying Issues and Decisions Memo. for [OCTG from Korea] at 13–

14,         A-580-870,            (Apr.          10,         2017)           available          at

https://enforcement.trade.gov/frn/summary/korea-south/2017-07684-1.pdf (last visited

Dec. 30, 2019). Commerce instead relied solely on the CITT’s findings. For these




21
   In its Final Decision Memo, Commerce explained that it based its decision on Alloy Piping
Prods., Inc. v. United States to rely exclusively on a foreign government’s antidumping
determination when deciding between use of third country sales and constructed value. Final
Decision Memo at 46 n.242 (citing to Alloy Piping Prods., Inc. v. United States, 26 CIT 330, 341,
201 F. Supp. 2d 1267, 1277 (2002) (“Alloy Piping”); see also Def.’s Resp. Br. at 44 (stating that
this court has indicated Commerce may rely on a foreign government’s antidumping findings when
deciding third country sales are inappropriate for use as normal value; identifying Alloy Piping as
the basis for Commerce’s decision). However, Commerce’s reliance on Alloy Piping is misguided.
Alloy Piping held that Commerce’s decision to use third country sales as the basis for normal
value was supported by substantial evidence, and otherwise in accordance with law, where
Commerce’s record-based consideration of the representativeness of sales made to a single
customer in a third country market is met with unsupported contentions that a market comprised
of such sales cannot be representative. See Alloy Piping, 26 CIT at 340–42, 201 F. Supp. 2d at
1276–78. The court disposed of respondent’s argument that Commerce must avoid using prices
“that it has ‘reason to believe or suspect’ may be dumped” because it determined that the “reason
to believe or suspect” standard applied to non-market economy proceedings. See Alloy Piping,
26 CIT at 240–41, 201 F. Supp. 2d. at 1277–78. The court then reasoned, in the alternative, that
respondent’s application of the standard would not apply to a “suitable comparison market”
analysis absent a formal finding of dumping. Id. The present dispute is whether Commerce’s
decision to rely on the antidumping findings produced by a methodology inconsistent with U.S.
law is supported by substantial evidence. Commerce cannot rely on Alloy Piping in order to
circumvent its statutory obligations to render decisions based on substantial evidence and to
reasonably explain its determinations below.
      Case 1:18-cv-00169-CRK Document 113                Filed 01/13/20     Page 29 of 31



Consol. Court No. 18-00169                                                              Page 29
PUBLIC VERSION

reasons, Commerce’s decision to disregard third country sales and calculate SeAH’s

sales based on constructed value are not supported by substantial evidence. 22

       E. All-Others Rate

       Husteel argues that the all-others rate is unlawful and unsupported by substantial

evidence because it is the product of a margin calculated with reference to rates that were

based on total and partial AFA. Husteel’s Br. at 19–23. Defendant counters that this

methodology is appropriate because Commerce may average rates that are based on

AFA when calculating the all-others rate, and also because the AFA rates were only

incorporated into the calculation of the all-others rate to the extent that Commerce

adjusted the cost of certain inputs when determining the margins for the mandatory

respondents. See Def.’s Resp. Br. at 40–42. Because Commerce’s PMS adjustment

and determination are being remanded the court will not reach Husteel’s argument.

       The expected method for calculating the estimated margin, also known as the “all-

others” rate, is to weight average the margins assigned to the mandatory respondents—

excluding all zero margins, de minimis margins, and margins determined entirely under

19 U.S.C. § 1677e. 19 U.S.C. § 1673d(c)(5); see also SAA 1994 U.S.C.C.A.N at 4201.

However, if the only margins available to Commerce are those excluded under 19 U.S.C.


22
   Indeed, in NEXTEEL Co. v. United States, 43 CIT __, Slip Op. 19-1 at 21 (Jan. 2, 2019), this
court sustained Commerce’s determination that SeAH’s sales to Canada were an appropriate
basis for normal value as reasonable. The only discernible difference between that proceeding
and this one is that the CITT rendered its final determination in the interim. See Def.’s Resp. Br.
at 45 (citing to CITT Final Determination). Commerce must explain why the CITT’s determination
reasonably justifies its decision to discard third country sales and instead rely on constructed
value when determining SeAH’s margin.
      Case 1:18-cv-00169-CRK Document 113              Filed 01/13/20    Page 30 of 31



Consol. Court No. 18-00169                                                           Page 30
PUBLIC VERSION

§ 1673d(c)(5), Commerce may either apply the expected method to those margins, or

resort to any reasonable method to establish the separate rate. Id. When calculating the

all-others rate using the expected method, section 1673d(c)(5) provides that where no

other margins are available, zero, de minimis, and “any margins determined entirely under

section 1677e” can be used to calculate the separate rate. This court—in remanding to

Commerce its PMS methodology and determination as unlawful and unsupported by

substantial evidence, respectively—does not reach the issue of whether the all-others

rate is lawful in this instance because Commerce’s re-calculations on remand may result

in a change to the all-others rate. 23

                                         CONCLUSION

       The plain meaning of the statute precludes Commerce’s PMS adjustment to

Hyundai’s reported costs of production for purposes of the sales-below-cost test when

calculating normal value. Further, Commerce’s determination that sales of WLP in the

Korean market are affected by a PMS is not supported by substantial evidence. Finally,

Commerce’s decision to resort to constructed value when calculating SeAH’s margin is

unsupported by substantial evidence.

       For the foregoing reasons, it is

       ORDERED that Commerce’s determination is remanded for further consideration

and/or explanation consistent with this opinion; and it is further


23
   SeAH also complains that Commerce’s differential pricing analysis is not supported by
substantial evidence and not in accordance with law. SeAH’s Br. at 4, 29–30. As both parties
agree, “at this moment . . . the issue is moot” because Commerce’s differential pricing analysis
did not affect the calculation of SeAH’s dumping margins. Id.; see also Def.’s Resp. Br. at 46.
Therefore, this court does not reach the issue.
      Case 1:18-cv-00169-CRK Document 113           Filed 01/13/20   Page 31 of 31



Consol. Court No. 18-00169                                                     Page 31
PUBLIC VERSION

       ORDERED that Commerce shall file its remand redetermination with the court

within 90 days of this date; and it is further

       ORDERED that the parties shall have 30 days thereafter to file comments on the

remand redetermination; and it is further

       ORDERED that the parties shall have 15 days to file their replies to comments on

the remand redetermination.



                                                  /s/ Claire R. Kelly
                                                 Claire R. Kelly, Judge

Dated:January 3, 2020
      New York, New York
